                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             CHARLOTTE DIVISION
                                     CIVIL ACTION NO. 3:10-CR-00140-RJC-DSC


                UNITED STATES OF AMERICA,                       )
                                                                )
                                                                )
                                                                )                    ORDER
                v.                                              )
                                                                )
                LAVONTA JONES,                                  )
                                                                )
                                  Defendant.                    )



                        THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Brian W. Stolarz]” (document #54). The Motion was referred to the undersigned on

               July 9, 2021. For the reasons set forth therein, the Motion will be granted


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                        SO ORDERED.


Signed: July 12, 2021
